Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Daniel McLoughlin on 04/01/2021.

The application has been amended as follows: 
1. (Currently Amended) A meat grinder having a housing and at least one cutting-unit part which is arranged in the housing, 
wherein at least one transponder is arranged within the at least one cutting-unit part which is arranged in the housing, and at least one communication device for communicating with the transponder is arranged within the housing, in such a way that an exchange of data between the at least one communication device and the at least one transponder is made possible, 
wherein the at least one communication device is connected to an electronic circuit or machine controller, 
and
wherein at least a first anti-rotation element is arranged or formed in the housing, and a corresponding second anti-rotation element is formed in the at least one cutting-unit part, in order to arrange the cutting-unit part secured against rotation in the housing, and a first of the at least one communication device is arranged in the first anti-rotation element, and a first of the at least one transponder is arranged in the second anti-rotation element.

2. (Cancelled).

3. (Cancelled) 

4. (Currently Amended) The meat grinder as claimed in claim [[3]] 1, wherein the first anti-rotation element is a sliding block, and the second anti-rotation element is a groove which corresponds with the sliding block.

second of the at least one transponder inserted in a first opening formed in the cutting-unit part, and a second of the at least one communication device inserted in a second opening formed in the housing.

6. (Currently Amended) The meat grinder as claimed in claim 5, wherein 

7. (Previously Presented) The meat grinder as claimed in claim 1, wherein at least a first of the at least one communication device has means for transmitting data to the at least one transponder, and means for receiving data from the at least one transponder, and is connected to an electronic circuit and/or a machine controller.

8. (Previously Presented) The meat grinder as claimed in claim 7, wherein the electronic circuit and/or machine controller comprises a test module for carrying out safety-relevant and/or functional test procedures including the at least one transponder.

9. (Currently Amended) The meat grinder as claimed in claim 1, wherein the first 



(a)	at least one transponder is arranged in an outer region of a cutting-unit part,
(b) a display is provided for a user for function-relevant and/or safety-relevant information determined by means of the communication device and transponder, 
(c)	the arrangement of the at least one transponder in 
(d)	a read-only memory and/or a telecommunication device are/is provided.

11. (Canceled) 

12. (Previously Presented) The meat grinder as claimed in claim 1, wherein the at least one transponder is arranged directly opposite of a location of the at least one communication device.

13. (Previously Presented) The meat grinder as claimed in claim 1, wherein there is no metal located between the at least one transponder and the at least one communication device.

14. (Previously Presented) The meat grinder as claimed in claim 13, wherein there is no solid element located between the at least one transponder and the at least one communication device.

15. (Previously Presented) The meat grinder as claimed in claim 1, wherein the meat grinder is arranged to have at least one conveying device for conveying material to be ground from an inlet opening to an outlet opening.

16. (Previously Presented) The meat grinder as claimed in claim 1, wherein in addition at least one of the following features is present:
a)	the at least one cutting-unit part is arranged on a drive shaft of a conveying device for which the drive shaft is secured in the axial direction by means of a union nut, and
b)	the housing is arranged to partially mount therein, partially opposite at least one cutting-unit part, a conveying device that is a screw conveyor connected to a drive shaft or formed on a drive shaft.

17. (Currently Amended)  A meat grinder comprising:
a housing; and
at least one cutting-unit part arranged in the housing, including at least one transponder arranged within the at least one cutting-unit part, 

wherein at least a first anti-rotation element is arranged or formed in the housing, 
wherein a corresponding second anti-rotation element is formed in the at least one cutting-unit part, in order to arrange the cutting-unit part secured against rotation in the housing,
wherein a first of the at least one communication device is arranged in 
wherein a first of the at least one transponder is arranged in 

18. (Previously Presented) The meat grinder as claimed in claim 17, wherein the first anti-rotation element is a sliding block, and the second anti-rotation element is a groove which corresponds with the sliding block.

19. (Currently Amended) A meat grinder comprising:
a housing; and
at least one cutting-unit part arranged in the housing, including at least one transponder arranged within the at least one cutting-unit part, 
wherein at least one communication device for communicating with the transponder is arranged within the housing in such a way that a wireless exchange of data between the communication device and the transponder is made possible,

wherein there is no metal located between the at least one transponder and the at least one communication device, and
wherein at least a first anti-rotation element is arranged or formed in the housing, and a corresponding second anti-rotation element is formed in the at least one cutting-unit part, in order to arrange the cutting-unit part secured against rotation in the housing, and a first of the at least one communication device is arranged in the first anti-rotation element, and a first of the at least one transponder is arranged in the second anti-rotation element.

20. (Currently Amended) The meat grinder as claimed in claim 19, further comprising:
a first opening formed in the cutting-unit part within which a second of the at least one transponder is located; and 
a second opening formed in the housing within which a second of the at least one communication device is located, 
wherein the first opening and the second opening are closed by non-metallic materials that are safe with respect to foodstuffs. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Humboldt (DD299204A5) nor Bauer (US20160214115A1) disclose every single limitation as set forth, nor does the combination of Humboldt and Bauer teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “wherein at least a first anti-rotation element is arranged or formed in the housing, and a corresponding second anti-rotation element is formed in the at least one cutting-unit part, in order to arrange the cutting-unit part secured against rotation in the housing, and a first of the at least one communication device is arranged in the first anti-rotation element, and a first of the at least one transponder is arranged in the second anti-rotation element” in combination with the other limitations of the claim. 
Claims 4-10 and 12-16 are allowed because they depend from claim 1.

Regarding claim 17, neither Humboldt (DD299204A5) nor Bauer (US20160214115A1) disclose every single limitation as set forth, nor does the combination of Humboldt and Bauer teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “wherein at least a first anti-rotation element is arranged or formed in the housing, 
wherein a corresponding second anti-rotation element is formed in the at least one cutting-unit part, in order to arrange the cutting-unit part secured against rotation in the 
Claim 18 is allowed because it depends from claim 17.

Regarding claim 19, neither Humboldt (DD299204A5) nor Bauer (US20160214115A1) disclose every single limitation as set forth, nor does the combination of Humboldt and Bauer teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “wherein at least a first anti-rotation element is arranged or formed in the housing, and a corresponding second anti-rotation element is formed in the at least one cutting-unit part, in order to arrange the cutting-unit part secured against rotation in the housing, and a first of the at least one communication device is arranged in the first anti-rotation element, and a first of the at least one transponder is arranged in the second anti-rotation element” in combination with the other limitations of the claim. 
Claim 20 is allowed because it depends from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725